



EXECUTION VERSION
January 3, 2020
Lowe’s Companies, Inc.
1000 Lowe’s Boulevard, NB3TIR
Mooresville, NC 28117
Attn: Executive Vice President, Chief Financial Officer


Re: 364-Day Term Loan Facility
Ladies and Gentlemen:
WELLS FARGO BANK, NATIONAL ASSOCIATION (the “Lender”) is pleased to make
available to LOWE’S COMPANIES, INC., a North Carolina corporation (the
“Borrower”), a 364-day term loan facility on the terms and subject to the
conditions set forth below. Terms not defined herein have the meanings assigned
to them in Exhibit A hereto.
1.
The Facility.

(a)
The Term Loan. Subject to the terms and conditions set forth herein, the Lender
agrees to make a term loan in Dollars to the Borrower (the “Term Loan”), which
is due and payable on the Maturity Date, in an aggregate principal amount of
$1,000,000,000 (such amount, the “Term Loan Commitment”), to be advanced in up
to three (3) draws (each, an “Advance”) during the Availability Period. Amounts
repaid on the Term Loan may not be reborrowed. The Term Loan (and each Advance
thereunder) shall be comprised of one or more individual Base Rate Loans and/or
Eurodollar Rate Loans as set forth herein. Each Advance shall be in a principal
amount of at least $100,000,000 or a whole multiple of $100,000,000 in excess
thereof; provided that the aggregate principal amount of all Advances made under
this paragraph 1(a) shall not exceed the Term Loan Commitment.

(b)
Borrowing, Conversions, Continuations. The Borrower may request that the Term
Loan (or any Advance thereunder) be (i) made as or converted to Base Rate Loans
by irrevocable notice in the form separately provided by the Lender to the
Borrower and to be received by the Lender at the address specified in such
notice not later than 1:00 p.m. on the Business Day of the borrowing or
conversion, or (ii) made or continued as, or converted to, Eurodollar Rate Loans
by irrevocable notice in the form separately provided by the Lender to the
Borrower and to be received by the Lender at the address specified in such
notice not later than 1:00 p.m. three (3) Business Days prior to the Business
Day of the borrowing, continuation or conversion. If the Borrower fails to give
a notice of conversion or continuation prior to the end of any Interest Period
in respect of any Eurodollar Rate Loan, the Borrower shall be deemed to have
requested that such Eurodollar Rate Loan be converted to a Base Rate Loan on the
last day of the applicable Interest Period. If the Borrower requests that a Term
Loan be continued as or converted to a Eurodollar Rate Loan, but fails to
specify an Interest Period with respect thereto, the Borrower shall be deemed to
have selected an Interest Period of one (1) month. Notices pursuant to this
Paragraph 1(b) may be given by telephone if promptly confirmed in writing.

Each Eurodollar Rate Loan shall be in a principal amount of $10,000,000 or a
whole multiple of $1,000,000 in excess thereof. Each Base Rate Loan shall be in
a minimum principal amount of $2,000,000 or a whole multiple of $1,000,000 in
excess thereof. There shall not be more than ten different Interest Periods in
effect at any time.





--------------------------------------------------------------------------------





Lowe's Companies, Inc.
January 3, 2020
Page 2


(c)
Interest. At the option of the Borrower, the Term Loan (or any Advance
thereunder) shall bear interest at a rate per annum equal to (i) the Eurodollar
Rate plus the Applicable Rate; or (ii) the Base Rate plus the Applicable Rate.
Interest on Base Rate Loans shall be calculated on the basis of a year of 365 or
366 days and actual days elapsed. All other interest hereunder shall be
calculated on the basis of a year of 360 days and actual days elapsed.

The Borrower promises to pay interest (i) for each Eurodollar Rate Loan, (A) on
the last Business Day of the applicable Interest Period, and (B) on the date of
any conversion of such Eurodollar Rate Loan to a Base Rate Loan; (ii) for Base
Rate Loans, on the last Business Day of each calendar quarter; and (iii) for the
Term Loan, on the Maturity Date. If the time for any payment is extended by
operation of law or otherwise, interest shall continue to accrue for such
extended period.
After the date any principal amount of the Term Loan is due and payable (whether
on the Maturity Date, upon acceleration or otherwise), or after any other
monetary obligation hereunder shall have become due and payable (in each case
without regard to any applicable grace periods), the Borrower shall pay, but
only to the extent permitted by law, interest (after as well as before judgment)
on such amounts at a rate per annum equal to the Base Rate plus the Applicable
Rate plus 2%. Furthermore, while any Event of Default exists, the Borrower shall
pay interest on the principal amount of the Term Loan at a rate per annum equal
to the Base Rate plus the Applicable Rate plus 2%. Accrued and unpaid interest
on past due amounts shall be payable on demand.
In no case shall interest hereunder exceed the amount that the Lender may charge
or collect under applicable law.
(d)
Evidence of Loans. The Term Loan and all payments thereon shall be evidenced by
the Lender’s loan accounts and records; provided, however, that upon the request
of the Lender, the Term Loan may be evidenced by a promissory note in the form
of Exhibit B hereto in addition to such loan accounts and records. Such loan
accounts, records and promissory note shall be conclusive absent manifest error
of the amount of the Term Loan and payments thereon. Any failure to record the
Term Loan or payment thereon or any error in doing so shall not limit or
otherwise affect the obligation of the Borrower to pay any amount owing with
respect to the Term Loan.

(e)
Repayment. The Borrower promises to pay the Term Loan then outstanding on the
Maturity Date.

The Borrower shall make all payments required hereunder not later than 1:00 p.m.
on the date of payment in same day funds in Dollars and in accordance with the
wiring instructions separately provided by the Lender to the Borrower (or such
other wiring instructions as the Lender may from time to time designate in
writing).
All payments by the Borrower to the Lender hereunder shall be made to the Lender
free and clear of and without condition or deduction for any counterclaim,
defense, recoupment or setoff. Except as provided in the definition of Maturity
Date herein, if any payment to be made by the Borrower shall come due on a day
other than a Business Day, payment thereof shall be made on the next following
Business Day, and such extension of time shall be reflected in computing
interest.





--------------------------------------------------------------------------------





Lowe's Companies, Inc.
January 3, 2020
Page 3


To the extent that any payment by or on behalf of the Borrower is made to the
Lender or the Lender or its affiliates exercise any right of setoff and such
payment or proceeds of such setoff or any part thereof is subsequently
invalidated, declared to be fraudulent or preferential, set aside or required
(including pursuant to any settlement entered into by the Lender in its
discretion) to be repaid to the Borrower, a trustee, receiver or any other party
in connection with any proceeding under any Debtor Relief Law or otherwise, then
to the extent of such recovery, the obligation or part thereof originally
intended to be satisfied shall be revived and continued in full force and effect
as if such payment had not been made or such setoff had not occurred.
(f)
Prepayments. The Borrower may, upon at least three (3) Business Days’ notice, in
the case of Eurodollar Rate Loans, and upon same-day notice in the case of Base
Rate Loans, prepay the Term Loan on any Business Day not later than 1:00 p.m. on
such date of payment in same day funds in Dollars in accordance with the wiring
instructions separately provided by the Lender to the Borrower; provided that
the Borrower pays all Breakage Costs (if any) associated with such prepayment on
the date of such prepayment. Prepayments of Eurodollar Rate Loans must be
accompanied by a payment of interest on the amount so prepaid. Prepayments of
Eurodollar Rate Loans must be in a principal amount of $10,000,000 or a whole
multiple of $1,000,000 in excess thereof. Prepayments of Base Rate Loans must be
in a principal amount of $2,000,000 or a whole multiple of $1,000,000 in excess
thereof or, if less, the entire principal amount thereof then outstanding.
Subject to the foregoing terms, amounts prepaid under this Paragraph 1(f) shall
be applied as the Borrower may elect; provided, that, if the Borrower shall fail
to specify its elected application with respect to any voluntary prepayment,
such voluntary prepayment shall be applied first to Base Rate Loans and then to
Eurodollar Rate Loans in direct order of Interest Period maturities.

(g)
Application of the Facility. The proceeds of the Term Loan (and each Advance
thereunder) established hereby shall be used by the Borrower and its
Subsidiaries solely in connection with share repurchases, working capital or
other general corporate purposes not in contravention of any law or the
Incorporated Agreement.

(h)
Upfront Fee. In the event that the funding of the full principal amount of the
Term Loan does not occur on or before January 31, 2020, the Borrower shall pay
to the Lender an upfront fee in accordance with the terms of the Fee Letter.

(i)
Yield Protection.

(i)
Illegality.    If the Lender determines that any Law has made it unlawful, or
that any Governmental Authority has asserted that it is unlawful, for the Lender
or its applicable Lending Office to make, maintain or fund Loans whose interest
is determined by reference to the Eurodollar Rate, or to determine or charge
interest rates based upon the Eurodollar Rate, or any Governmental Authority has
imposed material restrictions on the authority of the Lender to purchase or
sell, or to take deposits of, Dollars in the applicable interbank market, then,
on notice thereof by the Lender to the Borrower, (i) any obligation of the
Lender to make or continue Eurodollar Rate Loans or to convert Base Rate Loans
to Eurodollar Rate Loans shall be suspended, and (ii) if such notice asserts the
illegality of the Lender making or maintaining Base Rate Loans the interest rate
on which is determined by reference to the Eurodollar Rate component of the Base
Rate, the interest rate






--------------------------------------------------------------------------------





Lowe's Companies, Inc.
January 3, 2020
Page 4


on which Base Rate Loans of the Lender shall, if necessary to avoid such
illegality, be determined by the Lender without reference to the Eurodollar Rate
component of the Base Rate, in each case until the Lender notifies the Borrower
that the circumstances giving rise to such determination no longer exist. Upon
receipt of such notice, (x) the Borrower shall, upon demand from the Lender,
prepay or, if applicable, convert all Eurodollar Rate Loans of the Lender to
Base Rate Loans (the interest rate on which Base Rate Loans of the Lender shall,
if necessary to avoid such illegality, be determined by the Lender without
reference to the Eurodollar Rate component of the Base Rate), either on the last
day of the Interest Period therefor, if the Lender may lawfully continue to
maintain such Eurodollar Rate Loans to such day, or immediately, if the Lender
may not lawfully continue to maintain such Eurodollar Rate Loans and (y) if such
notice asserts the illegality of the Lender determining or charging interest
rates based upon the Eurodollar Rate, the Lender shall during the period of such
suspension compute the Base Rate applicable to the Lender without reference to
the Eurodollar Rate component thereof until the Lender advises that it is no
longer illegal for the Lender to determine or charge interest rates based upon
the Eurodollar Rate. Upon any such prepayment or conversion, the Borrower shall
also pay accrued interest on the amount so prepaid or converted.
(ii)
Inability to Determine Rates.

(A)    Except in the case of circumstances described in paragraph 1(i)(ii)(B)
below, if in connection with any request for a Eurodollar Rate Loan or a
conversion to or continuation thereof, (i) the Lender determines that (A) Dollar
deposits are not being offered to banks in the London interbank market for the
applicable amount and Interest Period of such Eurodollar Rate Loan, or
(B) adequate and reasonable means do not exist for determining the Eurodollar
Rate for any requested Interest Period with respect to a proposed Eurodollar
Rate Loan or in connection with an existing or proposed Base Rate Loan (in each
case with respect to clause (A)(i) above, “Impacted Loans”), or (ii) the Lender
determines that for any reason the Eurodollar Rate for any requested Interest
Period with respect to a proposed Eurodollar Rate Loan does not adequately and
fairly reflect the cost to the Lender of funding such Eurodollar Rate Loan, the
Lender will promptly so notify the Borrower. Thereafter, (x) the obligation of
the Lender to make or maintain Eurodollar Rate Loans shall be suspended (to the
extent of the affected Eurodollar Rate Loans or Interest Periods), and (y) in
the event of a determination described in the preceding sentence with respect to
the Eurodollar Rate component of the Base Rate, the utilization of the
Eurodollar Rate component in determining the Base Rate shall be suspended, in
each case until the Lender revokes such notice. Upon receipt of such notice, the
Borrower may revoke any pending request for a Borrowing of, conversion to or
continuation of Eurodollar Rate Loans (to the extent of the affected Eurodollar
Rate Loans or Interest Periods) or, failing that, will be deemed to have
converted such request into a request for a Borrowing of Base Rate Loans in the
amount specified therein.
(B)    Notwithstanding the foregoing, if the Lender has made the determination
described in clause (A)(i) of this paragraph 1(i)(ii), the Lender, in
consultation with 1the Borrower, may establish an alternative interest rate for
the Impacted Loans, in which case, such alternative rate of interest shall apply
with respect to the





--------------------------------------------------------------------------------





Lowe's Companies, Inc.
January 3, 2020
Page 5


Impacted Loans until (i) the Lender revokes the notice delivered with respect to
the Impacted Loans under clause (A)(i) of this paragraph 1(i)(ii), (ii) the
Lender notifies the Borrower that such alternative interest rate does not
adequately and fairly reflect the cost to the Lender of funding the Impacted
Loans, or (iii) the Lender determines that any Law has made it unlawful, or that
any Governmental Authority has asserted that it is unlawful, for the Lender or
its applicable Lending Office to make, maintain or fund Loans whose interest is
determined by reference to such alternative rate of interest or to determine or
charge interest rates based upon such rate or any Governmental Authority has
imposed material restrictions on the authority of the Lender to do any of the
foregoing and provides the Borrower written notice thereof.
(iii)
Increased Costs; Reserves on Eurodollar Rate Loans.

(A)    Increased Costs Generally. If any Change in Law shall:
(1)    impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or credit extended or participated in by,
the Lender (except any reserve requirement contemplated by paragraph
1(i)(iii)(E) hereof);
(2)    subject any Recipient to any Taxes (other than (A) Indemnified Taxes and
(B) Excluded Taxes) on its loans, loan principal, letters of credit,
commitments, or other obligations, or its deposits, reserves, other liabilities
or capital attributable thereto; or
(3)    impose on the Lender or the London interbank market any other condition,
cost or expense (other than Taxes) affecting this Agreement or Eurodollar Rate
Loans made by such Lender or participation therein;
and the result of any of the foregoing shall be to increase the cost to the
Lender of making, converting to, continuing or maintaining any Loan the interest
on which is determined by reference to the Eurodollar Rate (or of maintaining
its obligation to make any such loan), or to reduce the amount of any sum
received or receivable by the Lender hereunder (whether of principal, interest
or any other amount) then, upon request of the Lender, the Borrower will pay to
the Lender such additional amount or amounts as will compensate the Lender for
such additional costs incurred or reduction suffered.
(B)    Capital Requirements. If the Lender determines that any Change in Law
affecting the Lender or any Lending Office of the Lender or the Lender’s holding
company, if any, regarding capital or liquidity requirements has or would have
the effect of reducing the rate of return on the Lender’s capital or on the
capital of the Lender’s holding company, if any, as a consequence of this
Agreement, the Commitments of the Lender or the Term Loan (or any portion
thereof) made by the Lender, then from time to time the Borrower will pay to the
Lender such additional amount or amounts as will compensate the Lender or the
Lender’s holding company for any such reduction suffered.







--------------------------------------------------------------------------------





Lowe's Companies, Inc.
January 3, 2020
Page 6


(C)    Certificates for Reimbursement. A certificate of the Lender setting forth
the amount or amounts necessary to compensate such Lender or its holding
company, as the case may be, as specified in subsection (A) or (B) of this
paragraph 1(i)(iii), together with reasonable supporting calculations, and
containing an officer’s certification that such costs have not been imposed on
the Borrower disproportionately from other similarly situated borrowers under
comparable credit facilities, and delivered to the Borrower shall be conclusive
absent manifest error. The Borrower shall pay the Lender the amount shown as due
on any such certificate within 10 days after receipt thereof.
(D)    Delay in Requests. Failure or delay on the part of the Lender to demand
compensation pursuant to the foregoing provisions of this Section shall not
constitute a waiver of the Lender’s right to demand such compensation, provided
that the Borrower shall not be required to compensate the Lender pursuant to the
foregoing provisions of this paragraph 1(i)(iii) for any increased costs
incurred or reductions suffered more than nine months prior to the date that the
Lender notifies the Borrower of the Change in Law giving rise to such increased
costs or reductions and of the Lender’s intention to claim compensation therefor
(except that, if the Change in Law giving rise to such increased costs or
reductions is retroactive, then the nine-month period referred to above shall be
extended to include the period of retroactive effect thereof).
(E)    Reserves on Eurodollar Rate Loans. The Borrower shall pay to the Lender,
as long as the Lender shall be required to maintain reserves with respect to
liabilities or assets consisting of or including Eurocurrency funds or deposits
(currently known as “Eurocurrency Liabilities”), additional interest on the
unpaid principal amount of each Eurodollar Rate Loan equal to the actual costs
of such reserves allocated to such Eurodollar Rate Loan by the Lender (as
determined by the Lender in good faith, which determination shall be
conclusive), which shall be due and payable on each date on which interest is
payable on the Loan; provided the Borrower shall have received at least 10 days
prior notice of such additional interest from the Lender. If the Lender fails to
give notice 10 days prior to the relevant interest payment date with respect to
such Eurodollar Rate Loan, such additional interest shall be due and payable 10
days from receipt of such notice.
(iv)
Compensation for Losses. Upon demand of the Lender from time to time, the
Borrower shall promptly compensate the Lender for and hold the Lender harmless
from any loss, cost or expense incurred by it as a result of:

(A)    any continuation, conversion, payment or prepayment of the Term Loan (or
any portion thereof) other than a Base Rate Loan on a day other than the last
day of the Interest Period for such Term Loan (or portion thereof) (whether
voluntary, mandatory, automatic, by reason of acceleration, or otherwise); or
(B)    any failure by the Borrower (for a reason other than the failure of the
Lender to make the Term Loan (or any portion thereof)) to prepay, borrow,
continue or convert the Term Loan (or any portion thereof) other than a Base
Rate Loan on the date or in the amount notified by the Borrower;





--------------------------------------------------------------------------------





Lowe's Companies, Inc.
January 3, 2020
Page 7


including any loss of anticipated profits and any loss or expense arising from
the liquidation or reemployment of funds obtained by it to maintain such Term
Loan (or any portion thereof) or from fees payable to terminate the deposits
from which such funds were obtained. The Borrower shall also pay any customary
administrative fees charged by the Lender in connection with the foregoing.
For purposes of calculating amounts payable by the Borrower to the Lender under
this paragraph 1(i)(iv), the Lender shall be deemed to have funded each
Eurodollar Rate Loan made by it at the Eurodollar Rate for such Eurodollar Rate
Loan by a matching deposit or other borrowing in the London interbank eurodollar
market for a comparable amount and for a comparable period, whether or not such
Eurodollar Rate Loan was in fact so funded.


(v)
Mitigation Obligations. The Lender may make the Term Loan (or any portion
thereof) to the Borrower through any Lending Office, provided that the exercise
of this option shall not affect the obligation of the Borrower to repay the
Borrowing in accordance with the terms of this Agreement. If any Lender requests
compensation under paragraph 1(i)(iii), or the Borrower is required to pay any
Indemnified Taxes or additional amount to the Lender or any Governmental
Authority for the account of the Lender pursuant to Section 3.01 of the
Incorporated Agreement, or if the Lender gives a notice pursuant to paragraph
1(i)(i) , then such Lender shall, as applicable, use reasonable efforts to
designate a different Lending Office for funding or booking the Term Loan (or
any portion thereof) hereunder or to assign its rights and obligations hereunder
to another of its offices, branches or affiliates, if, in the judgment of the
Lender, such designation or assignment (i) would eliminate or reduce amounts
payable pursuant to Section 3.01 of the Incorporated Agreement or paragraph
1(i)(iii) hereof, as the case may be, in the future, or eliminate the need for
the notice pursuant to paragraph 1(i)(i), as applicable, and (ii) in each case,
would not subject the Lender to any unreimbursed cost or expense and would not
otherwise be disadvantageous to the Lender. The Borrower hereby agrees to pay
all reasonable costs and expenses incurred by the Lender in connection with any
such designation or assignment.

(vi)
Survival. All of the Borrower’s obligations under this Paragraph 1(i) and, for
purposes of this Agreement and the other Loan Documents only, Section 3.01 of
the Incorporated Agreement as incorporated pursuant to Section 6(a) of this
Agreement shall survive termination of the Term Loan Commitment and repayment of
all other Obligations hereunder.

2.
Conditions Precedent to Loans.

(a)
Conditions Precedent to Closing. This Agreement shall become effective on the
date that each of the following conditions shall have been satisfied or waived
by the Lender:

(i)
receipt by the Lender of:

(A)
executed counterparts of this Agreement, sufficient in number for distribution
to the Lender and the Borrower;






--------------------------------------------------------------------------------





Lowe's Companies, Inc.
January 3, 2020
Page 8


(B)
if requested by the Lender, a promissory note as contemplated in Paragraph 1(d)
above;

(C)
such certificates of resolutions or other action, incumbency certificates and/or
other certificates of Responsible Officers as the Lender may require evidencing
the identity, authority and capacity of each Responsible Officer thereof
authorized to act as a Responsible Officer in connection with this Agreement and
the other Loan Documents

(D)
such documents and certifications as the Lender may reasonably require to
evidence that the Borrower is duly organized, and that the Borrower is validly
existing, in good standing and qualified to engage in business in each
jurisdiction where its ownership, lease or operation of properties or the
conduct of its business requires such qualification, except to the extent that
failure to do so is not reasonably likely to have a Material Adverse Effect;

(E)
a favorable opinion of counsel to the Borrower, addressed to the Lender;

(F)
a certificate of a Responsible Officer either (1) attaching copies of all
consents, licenses and approvals required in connection with the execution,
delivery and performance by and the validity against the Borrower of the Loan
Documents to which it is a party, and such consents, licenses and approvals
shall be in full force and effect, or (2) stating that no such consents,
licenses or approvals are so required;

(G)
a certificate signed by a Responsible Officer of the Borrower certifying (A)
that the conditions specified in clauses (ii) and (iii) of the section below
entitled “Conditions Precedent to Borrowing, Conversion or Continuation” have
been satisfied as of the Closing Date (regardless of whether any funding occurs
on the Closing Date); and (B) that there has been no event or circumstance since
the date of the Audited Financial Statements that has had or could be reasonably
expected to have, either individually or in the aggregate, a Material Adverse
Effect;

(H)
(1)     upon the reasonable request of the Lender made at least ten days prior
to the Closing Date, the Borrower shall have provided to the Lender the
documentation and other information so requested in connection with applicable
“know your customer” and anti-money-laundering rules and regulations, including
the Act, in each case at least five days prior to the Closing Date; and

(2)    at least five days prior to the Closing Date, if the Borrower qualifies
as a “legal entity customer” under the Beneficial Ownership Regulation, the
Borrower shall deliver a Beneficial Ownership Certification; and
(I)
such other assurances, certificates, documents, consents or opinions as the
Lender may reasonably require.






--------------------------------------------------------------------------------





Lowe's Companies, Inc.
January 3, 2020
Page 9


(ii)
Any and all fees required to be paid on or before the Closing Date shall have
been paid.

(iii)
Unless waived by the Lender, the Borrower shall have paid all fees, charges and
disbursements of counsel to the Lender (directly to such counsel if requested by
the Lender) to the extent invoiced prior to or on the Closing Date or reflected
on a settlement statement or funds flow statement approved by the Borrower, plus
such additional amounts of such fees, charges and disbursements as shall
constitute its reasonable estimate of such fees, charges and disbursements
incurred or to be incurred by it through the closing proceedings (provided that
such estimate shall not thereafter preclude a final settling of accounts between
the Borrower and the Lender).

(b)
Conditions Precedent to Borrowing. The obligation of the Lender to honor any
request for borrowing of the Term Loan (or any Advance thereunder) is subject to
the following conditions precedent:

(i)
the Borrower must furnish the Lender with, as appropriate, a notice of
borrowing, continuation or conversion;

(ii)
with respect to any borrowing, each representation and warranty set forth in
Paragraph 3 below or any other Loan Document shall be true and correct in all
correct on and as of the date of such borrowing, except to the extent that such
representations and warranties specifically refer to an earlier date, in which
case they shall be true and correct as of such earlier date, and except that for
purposes of this clause (ii), the representations and warranties contained in
subsections (a) and (b) of Section 5.05 of the Incorporated Agreement shall be
deemed to include the most recent statements furnished pursuant to clauses (a)
and (b), respectively, of Section 6.01 of the Incorporated Agreement;

(iii)
no Default shall have occurred and be continuing on the date of such borrowing,
continuation or conversion; and

(iv)
any and all fees required to be paid on or before the Delayed Draw Funding Date
(including, without limitation, the fees specified in paragraph 1(h) above, if
any) shall have been paid.

Each notice of borrowing shall be deemed a representation and warranty by the
Borrower that the conditions referred to in clauses (ii) and (iii) above have
been met.
3.
Representations and Warranties. The Borrower represents and warrants that the
proceeds of the Term Loan have been and shall be used by the Borrower and its
Subsidiaries in accordance with Paragraph 1(g) above. The Borrower hereby
further agrees that the representations and warranties contained in Article V of
the Incorporated Agreement (the “Incorporated Representations”) as such
representation or warranty is in effect on the Closing Date are hereby
incorporated by reference as modified by Paragraph 6(a) below and shall be as
binding on the Borrower as if fully set forth herein. Notwithstanding the above,
with respect to the Incorporated Representations, (i) the representations and
warranties contained in Section 5.05(a) and (b) of the Incorporated Agreement
shall be deemed to refer to the most recent statements furnished pursuant to
Section 6.01(a) and (b)






--------------------------------------------------------------------------------





Lowe's Companies, Inc.
January 3, 2020
Page 10


of the Incorporated Agreement, and (ii) all of the references to the “Closing
Date” therein shall be deemed to refer to the Closing Date hereof.
4.
Covenants. So long as principal of and interest on the Term Loan or any other
amount payable hereunder or under any other Loan Document remains unpaid or
unsatisfied, the Borrower shall comply with all the covenants and agreements
applicable to it contained in Articles VI (Affirmative Covenants) and VII
(Negative Covenants) of the Incorporated Agreement (except the last paragraph of
Section 6.02 (Certificates; Other Information) and Section 6.10 (Use of
Proceeds) thereof) (collectively, the “Incorporated Covenants”), as such
Incorporated Covenants are in effect on the Closing Date, including for purposes
of this Paragraph 4 each Additional Incorporated Agreement Covenant. The
covenants and agreements of the Borrower referred to in the preceding sentence
(including all exhibits, schedules and defined terms referred to therein) are
hereby (or, in the case of each Additional Incorporated Agreement Covenant,
shall, upon its effectiveness, be) incorporated herein by reference as if set
forth in full herein with appropriate substitutions, including that all
references to “Section 6.03” in the last paragraph of Section 6.03 of the
Incorporated Agreement shall be deemed to be references to this Paragraph 4

All such covenants and agreements so incorporated herein by reference shall
survive, for purposes of this Agreement and the other Loan Documents only, any
termination, cancellation, discharge or replacement of the Incorporated
Agreement.
Any financial statements, certificates or other documents received by the Lender
under the Incorporated Agreement shall be deemed delivered hereunder, it being
agreed that the requirement to deliver any such financial statements,
certificates and other documents required to be delivered by the covenants and
agreements so incorporated herein by reference shall survive, for purposes of
this Agreement and the other Loan Documents only, any termination, cancellation,
discharge or replacement of the Incorporated Agreement.
5.
Events of Default. The following are “Events of Default:”

(a)
The Borrower fails to pay any principal of the Term Loan as and on the date when
due; or

(b)
The Borrower fails to pay any interest on the Term Loan, or any fee due
hereunder, or any portion thereof, within three days after the date when due; or
the Borrower fails to pay any other fee or amount payable to the Lender under
any Loan Document, or any portion thereof, within five days after the date due;
or

(c)
The Borrower fails to comply with (i) any covenant or agreement incorporated
herein by reference pursuant to Paragraph 4 above, subject to any applicable
grace period and/or notice requirement set forth in Section 8.01(c) of the
Incorporated Agreement (it being understood and agreed that any such notice
requirement shall be met by the Lender’s giving the applicable notice to the
Borrower hereunder), (ii) paragraph 1(g) hereof or (iii) any other covenant or
agreement not specified in paragraphs 5(a) or (b) above or clauses (i) or (ii)
of this paragraph 5(c) contained in any Loan Document to be complied with by it
and such failure continues for 30 days from the earlier of (i) the first day on
which the Borrower has knowledge of such failure and (ii) written notice thereof
has been given to the Borrower by the Lender; or

(d)
Any representation, warranty, certification or statement of fact made or deemed
made by or on behalf of the Borrower herein, in any other Loan Document, or in
any document






--------------------------------------------------------------------------------





Lowe's Companies, Inc.
January 3, 2020
Page 11


delivered in connection herewith or therewith shall be incorrect or misleading
when made or deemed made; or
(e)
(i) The Borrower or any Subsidiary (A) fails to make any payment when due
(whether by scheduled maturity, required prepayment, acceleration, demand, or
otherwise) in respect of any Indebtedness or Guarantee (other than Indebtedness
hereunder and Indebtedness under Swap Contracts) having an aggregate principal
amount (including undrawn committed or available amounts and including amounts
owing to all creditors under any combined or syndicated credit arrangement) of
more than the Threshold Amount, or (B) fails to observe or perform any other
agreement or condition relating to any such Indebtedness or Guarantee or
contained in any instrument or agreement evidencing, securing or relating
thereto, or any other event occurs, the effect of which default or other event
is to cause the holder or holders of such Indebtedness or the beneficiary or
beneficiaries of such Guarantee (or a trustee or agent on behalf of such holder
or holders or beneficiary or beneficiaries) to cause such Indebtedness to be
demanded or to become due or to be repurchased, prepaid, defeased or redeemed
(automatically or otherwise), prior to its stated maturity, or such Guarantee to
become payable or cash collateral in respect thereof to be demanded, if the
amount of such Indebtedness or Guarantee is more than the Threshold Amount; or
(ii) there occurs under any Swap Contract an Early Termination Date (as defined
in such Swap Contract) resulting from (A) any event of default under such Swap
Contract as to which the Borrower or any Material Subsidiary is the Defaulting
Party (as defined in such Swap Contract) or (B) any Termination Event (as so
defined) under such Swap Contract as to which the Borrower or any Material
Subsidiary is an Affected Party (as so defined) and, in either event, the Swap
Termination Value owed by the Borrower or such Subsidiary as a result thereof is
greater than the Threshold Amount.

(f)
Any “Event of Default” specified in Article VIII of the Incorporated Agreement
as in effect on the Closing Date (the “Incorporated Events of Default”)
(including for purposes of this Paragraph 5(f) each Additional Incorporated
Agreement Event of Default), occurs and is continuing, without giving effect to
any waiver or amendment thereof pursuant to the Incorporated Agreement, it being
agreed that each such “Event of Default” shall survive any termination,
cancellation, discharge or replacement of the Incorporated Agreement.

Upon the occurrence of an Event of Default, the Lender may declare all sums
outstanding hereunder and under the other Loan Documents, including all interest
thereon, to be immediately due and payable, whereupon the same shall become and
be immediately due and payable, without notice of default, presentment or demand
for payment, protest or notice of nonpayment or dishonor, or other notices or
demands of any kind or character, all of which are hereby expressly waived;
provided, however, that upon the occurrence of an actual or deemed entry of an
order for relief with respect to the Borrower under the Bankruptcy Code of the
United States of America, all sums outstanding hereunder and under each other
Loan Document, including all interest thereon, shall become and be immediately
due and payable, without notice of default, presentment or demand for payment,
protest or notice of nonpayment or dishonor, or other notices or demands of any
kind or character, all of which are hereby expressly waived.
6.
Miscellaneous.

(a)
The parties hereto hereby agree that the provisions set forth in Sections 1.02
1.03, 1.04, 1.08 and 3.01 of the Incorporated Agreement as in effect on the
Closing Date (the “Additional Incorporated Provisions”) are incorporated by
reference (with such






--------------------------------------------------------------------------------





Lowe's Companies, Inc.
January 3, 2020
Page 12


adjustments or modifications as necessary to maintain the substance of the
provisions contained therein) and shall be binding on the parties hereto as if
set forth fully herein. The incorporation by reference to the Incorporated
Agreement of the Incorporated Representations, the Incorporated Covenants, the
Incorporated Events of Default and the Additional Incorporated Provisions shall
survive the termination of the Incorporated Agreement. The Incorporated
Representations, the Incorporated Covenants, the Incorporated Events of Default
and the Additional Incorporated Provisions (including all exhibits, schedules
and defined terms referred to therein) are hereby incorporated herein by
reference as if set forth in full herein with appropriate substitutions,
including the following (with such adjustments or modifications as necessary to
maintain the substance of the provisions contained therein): (a) all references
to “this Agreement” shall be deemed to be references to this Agreement; (b) all
references to “the Administrative Agent” shall be deemed to be references to the
Lender, (c) all references to “the Lenders” shall be deemed to be references to
the Lender, (d) all references to “the Required Lenders” shall be deemed to be
references to the Lender; (e) all references to “Default” and “Event of Default”
shall be deemed to be references to a Default and an Event of Default,
respectively, as defined herein; (f) all references to “the Loans” shall be
deemed to be references to the Term Loan; (g) all references to “Revolving
Loans” shall be deemed to be references to the Term Loan; (h) all references to
“Eurodollar Rate Loan” shall be deemed to be references to Eurodollar Rate Loan
as defined herein; (i) all references to “Base Rate Loan” shall be deemed to be
references to Base Rate Loans as defined herein, (j) all references as to “Loan
Document” or “Loan Documents” or any similar reference shall be deemed to refer
to this Agreement as well as the other Loan Documents, (k) all references to
“the Borrower” shall be deemed to be references to the Borrower as defined
herein, (l) all references to “Commitment” or “Aggregate Commitment” shall mean
the Term Loan Commitment or, if the Term Loan Commitment has been terminated,
the Term Loan, (m) all references to “Beneficial Ownership Certification” shall
be deemed to be references to each Beneficial Ownership Certification delivered
hereunder, (n) all references to “Material Adverse Effect” shall be deemed to
refer to a Material Adverse Effect as defined herein, (o) all references to
“Notes” shall be deemed to refer to the promissory notes(s) delivered hereunder
and (p) all references to “Obligations” shall be deemed to refer to the
Obligations.
(b)
No amendment or waiver of any provision of this Agreement (including any
provision of the Incorporated Agreement incorporated herein by reference
pursuant to Paragraph 4 and 6(a) above and any waiver of Paragraph 5(d) or
Paragraph 5(f) above) or of any other Loan Document and no consent by the Lender
to any departure therefrom by the Borrower shall be effective unless such
amendment, waiver or consent shall be in writing and signed by a duly authorized
officer of the Lender and the Borrower, and any such amendment, waiver or
consent shall then be effective only for the period and on the conditions and
for the specific instance specified in such writing. No failure or delay by the
Lender in exercising any right, power or privilege hereunder shall operate as a
waiver thereof, nor shall any single or partial exercise thereof preclude any
other or further exercise thereof or the exercise of any other rights, power or
privilege.

(c)
Except as otherwise expressly provided herein, notices and other communications
to each party provided for herein shall be in writing and shall be delivered by
hand or overnight courier service, mailed by certified or registered mail or
sent by facsimile, to (i) in the case of the Lender: Wells Fargo Bank, National
Association, 1525 West W.T. Harris Blvd., Mail Code: MAC D1109-019, Charlotte,
NC 28262-0680 with a copy to: Wells Fargo






--------------------------------------------------------------------------------





Lowe's Companies, Inc.
January 3, 2020
Page 13


Bank, National Association, 550 S Tryon Street, 7th floor, Mail Code: MAC
D1086-074, Charlotte, NC 28202-4200, Attention: Carl Hinrichs, (ii) in the case
of the Borrower: Lowe’s Companies, Inc., 1000 Lowe’s Boulevard, NB3TIR,
Mooresville, NC 28117, Attention: Executive Vice President, Chief Financial
Officer or (iii) with respect to the Borrower or the Lender, such other address
as provided in writing from time to time by such party to the other party. Any
such notice or other communication sent by overnight courier service, or mailed
by certified or registered mail, shall be deemed to have been given when
received; notices and other communications sent by facsimile shall be deemed to
have been given when sent (except that, if not given during normal business
hours for the recipient, shall be deemed to have been given at the opening of
business on the next Business Day for the recipient). All notices and other
communications sent by the other means listed in the first sentence of this
paragraph shall be effective upon receipt. Notwithstanding anything to the
contrary contained herein, all notices (by whatever means) to the Lender
pursuant to Paragraph 1(b) hereof shall be effective only upon receipt. Notices
and other communications to the Lender hereunder may be delivered or furnished
by electronic communication (including email and Internet or intranet websites)
pursuant to procedures approved by the Lender. The Lender or the Borrower may,
in its discretion, agree to accept notices and other communications to it
hereunder by electronic communications pursuant to procedures approved by it,
provided that approval of such procedures may be limited to particular notices
or communications. Unless the Lender otherwise prescribes, notices and other
communications sent to an email address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return email or other
written acknowledgement); provided that, if such notice, email or other
communication is not sent during the normal business hours of the recipient,
such notice, email or communication shall be deemed to have been sent at the
opening of business on the next business day for the recipient. Any notice or
other communication permitted to be given, made or confirmed by telephone
hereunder shall be given, made or confirmed by means of a telephone call to the
intended recipient at the number specified in writing by such Person for such
purpose, it being understood and agreed that a voicemail message shall in no
event be effective as a notice, communication or confirmation hereunder.
The Lender shall be entitled to rely and act upon any notices (including
telephonic notices of borrowing, conversions and continuations) purportedly
given by or on behalf of the Borrower even if (i) such notices were not made in
a manner specified herein, were incomplete or were not preceded or followed by
any other form of notice specified herein, or (ii) the terms thereof, as
understood by the recipient, varied from any confirmation thereof. The Borrower
shall indemnify each Indemnitee from all losses, costs, expenses and liabilities
resulting from the reliance by such Person on each notice purportedly given by
or on behalf of the Borrower. All telephonic notices to and other telephonic
communications with the Lender may be recorded by the Lender, and the Borrower
hereby consents to such recording.
(d)
This Agreement shall inure to the benefit of the parties hereto and their
respective successors and assigns, except that the Borrower may not assign its
rights and obligations hereunder. The Lender may at any time, at its own
expense, (i) assign all or any part of its rights and obligations hereunder to
any other Person with the consent of the Borrower, such consent not to be
unreasonably withheld, provided that no such consent shall be required if the
assignment is to an affiliate of the Lender or if an Event of Default exists,
and (ii) grant to any other Person participating interests in all or part of its
rights and obligations








--------------------------------------------------------------------------------





Lowe's Companies, Inc.
January 3, 2020
Page 14


hereunder without notice to the Borrower. The Borrower agrees to execute any
documents reasonably requested by the Lender in connection with any such
assignment. All information provided by or on behalf of the Borrower to the
Lender or its affiliates may be furnished by the Lender to its affiliates and to
any actual or proposed assignee or participant.
(e)
The Borrower shall pay the Lender, on demand, (i) all reasonable out-of-pocket
expenses incurred by the Lender and its Affiliates (including the reasonable
fees, charges and disbursements of counsel for the Lender), in connection with
the preparation, negotiation, execution, delivery and administration of this
Agreement and the other Loan Documents or any amendments, modifications or
waivers of the provisions hereof or thereof (whether or not the transactions
contemplated hereby or thereby shall be consummated), and (ii) all out-of-pocket
expenses incurred by the Lender (including the fees, computed on an hourly
basis, and disbursements of any counsel for the Lender) incurred by the Lender
in connection with the enforcement of this Agreement or any instruments or
agreements executed in connection herewith.

(f)
The Borrower shall indemnify the Lender, (and any sub-agent thereof) and each
Related Party of any of the foregoing Persons (each such Person being called an
“Indemnitee”) against, and hold each Indemnitee harmless from, any and all
losses, claims, damages, liabilities and related expenses (including the
reasonable fees, computed on an hourly basis, and disbursements of any counsel
for any Indemnitee), and shall indemnify and hold harmless each Indemnitee from
all fees and time charges and disbursements for attorneys who may be employees
of any Indemnitee, incurred by any Indemnitee or asserted against any Indemnitee
by any third party (other than such Indemnitee and its Related Parties) or by
the Borrower arising out of, in connection with, or as a result of (i) the
execution or delivery of this Agreement, any other Loan Document or any
agreement or instrument contemplated hereby or thereby, the performance by the
parties hereto of their respective obligations hereunder or thereunder or the
consummation of the transactions contemplated hereby or thereby or, in the case
of the Lender (and any sub-agent thereof) and its Related Parties only, the
administration of this Agreement and the other Loan Documents (including in
respect of any matters addressed in Section 3.01 of the Incorporated Agreement),
(ii) the Term Loan or the use or proposed use of the proceeds therefrom, (iii)
any actual or alleged presence or release of Hazardous Materials on or from any
property owned or operated by the Borrower or any of its Subsidiaries, or any
Environmental Liability related in any way to the Borrower or any of its
Subsidiaries, or (iv) any actual or prospective claim, litigation, investigation
or proceeding relating to any of the foregoing, whether based on contract, tort
or any other theory, whether brought by a third party or by the Borrower, and
regardless of whether any Indemnitee is a party thereto, in all cases, whether
or not caused by or arising, in whole or in part, out of the comparative,
contributory or sole negligence of the Indemnitee; provided that such indemnity
shall not, as to any Indemnitee, be available to the extent that such losses,
claims, damages, liabilities or related expenses (x) are determined by a court
of competent jurisdiction by final and nonappealable judgment to have resulted
from the gross negligence or willful misconduct of such Indemnitee or (y) result
from a claim brought by the Borrower against an Indemnitee for material breach
of such Indemnitee’s obligations hereunder or under any other Loan Document, if
the Borrower has obtained a final and nonappealable judgment in its favor on
such claim as determined by a court of competent jurisdiction. Without limiting
the provisions of Section 3.01(c) of the Incorporated Agreement, this Section
6(f) shall not apply with respect to Taxes other than any Taxes that represent
losses, claims, damages,






--------------------------------------------------------------------------------





Lowe's Companies, Inc.
January 3, 2020
Page 15


etc. arising from any non-Tax claim. The agreements in this Paragraph 6(f) shall
survive the repayment, satisfaction or discharge of all the other obligations
and liabilities of the Borrower under the Loan Documents. All amounts due under
this Paragraph 6(f) shall be payable within ten Business Days after written
demand therefor, which written demand shall be conclusive and binding absent
manifest error.
(g)
The Borrower shall not assert, and hereby waives, any claim against any
Indemnitee, on any theory of liability, for special, indirect, consequential or
punitive damages (as opposed to direct or actual damages) arising out of, in
connection with, or as a result of, this Agreement, any other Loan Document or
any agreement or instrument contemplated hereby, the transactions contemplated
hereby or thereby, any Loan or the use of the proceeds thereof. No Indemnitee
referred to in paragraph 6(f) above shall be liable for any damages arising from
the use by unintended recipients of any information or other materials
distributed by it through telecommunications, electronic or other information
transmission systems in connection with this Agreement or the other Loan
Documents or the transactions contemplated hereby or thereby, except in the
event of gross negligence or willful misconduct by such Indemnitee, as
determined by a court of competent jurisdiction in a final and nonappealable
judgment.

(h)
If any provision of this Agreement or the other Loan Documents is held to be
illegal, invalid or unenforceable, (i) the legality, validity and enforceability
of the remaining provisions of this Agreement and the other Loan Documents shall
not be affected or impaired thereby and (ii) the parties shall endeavor in good
faith negotiations to replace the illegal, invalid or unenforceable provisions
with valid provisions the economic effect of which comes as close as possible to
that of the illegal, invalid or unenforceable provisions. The invalidity of a
provision in a particular jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.

(i)
This Agreement may be executed in counterparts (and by different parties hereto
in different counterparts), each of which shall constitute an original, but all
of which when taken together shall constitute a single contract. This Agreement
and the other Loan Documents constitute the entire contract among the parties
relating to the subject matter hereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof. Except as provided in the section above entitled “Conditions Precedent
to Closing”, this Agreement shall become effective when it shall have been
executed by the Lender and when the Lender shall have received counterparts
hereof that, when taken together, bear the signatures of each of the other
parties hereto. Delivery of an executed counterpart of a signature page of this
Agreement by telecopy shall be effective as delivery of a manually executed
counterpart of this Agreement.

(j)
THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS AND ANY CLAIMS, CONTROVERSY, DISPUTE
OR CAUSE OF ACTION (WHETHER IN CONTRACT OR TORT OR OTHERWISE) BASED UPON,
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT (EXCEPT,
AS TO ANY OTHER LOAN DOCUMENT, AS EXPRESSLY SET FORTH THEREIN) AND THE
TRANSACTIONS CONTEMPLATED HEREBY AND THEREBY SHALL BE GOVERNED BY, AND CONSTRUED
IN ACCORDANCE WITH, THE LAW OF THE STATE OF NORTH CAROLINA.






--------------------------------------------------------------------------------





Lowe's Companies, Inc.
January 3, 2020
Page 16


(k)
EACH PARTY HERETO IRREVOCABLY AND UNCONDITIONALLY AGREES THAT IT WILL NOT
COMMENCE ANY ACTION, LITIGATION OR PROCEEDING OF ANY KIND OR DESCRIPTION,
WHETHER IN LAW OR EQUITY, WHETHER IN CONTRACT OR IN TORT OR OTHERWISE, AGAINST
THE LENDER OR ANY RELATED PARTY OF THE LENDER IN ANY WAY RELATING TO THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS RELATING HERETO OR
THERETO, IN ANY FORUM OTHER THAN THE COURTS OF THE STATE OF NORTH CAROLINA
SITTING IN MECKLENBURG COUNTY AND OF THE UNITED STATES DISTRICT COURT OF THE
WESTERN DISTRICT OF NORTH CAROLINA, AND ANY APPELLATE COURT FROM ANY THEREOF,
AND EACH OF THE PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY SUBMITS TO THE
JURISDICTION OF SUCH COURTS AND AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH
ACTION, LITIGATION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NORTH
CAROLINA STATE COURT OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN
SUCH FEDERAL COURT. EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN
ANY SUCH ACTION, LITIGATION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE
ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER
PROVIDED BY LAW. NOTHING IN THIS AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL
AFFECT ANY RIGHT THAT THE LENDER MAY OTHERWISE HAVE TO BRING ANY ACTION OR
PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT AGAINST THE
BORROWER OR ITS PROPERTIES IN THE COURTS OF ANY JURISDICTION.

(l)
EACH PARTY HERETO IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO
THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO
THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT IN ANY COURT REFERRED TO IN PARAGRAPH
(6)(K) ABOVE. EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, THE DEFENSE OF AN INCONVENIENT FORUM
TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING IN ANY SUCH COURT.

(m)
EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF PROCESS IN THE MANNER
PROVIDED FOR NOTICES IN PARAGRAPH 6(C) ABOVE. NOTHING IN THIS AGREEMENT WILL
AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY OTHER MANNER
PERMITTED BY APPLICABLE LAW.

(n)
EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING
DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED
ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY
OR






--------------------------------------------------------------------------------





Lowe's Companies, Inc.
January 3, 2020
Page 17


OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO
ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES
HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION.
(o)
Upon demand of any party, whether made before or after institution of any
judicial proceeding, any dispute, claim or controversy arising out of, connected
with or relating to this Agreement or any other Loan Document (“Disputes”),
between or among parties hereto and to the other Loan Documents shall be
resolved by binding arbitration as provided herein. Institution of a judicial
proceeding by a party does not waive the right of that party to demand
arbitration hereunder. Disputes may include tort claims, counterclaims, claims
brought as class actions, claims arising from Loan Documents executed in the
future, disputes as to whether a matter is subject to arbitration, or claims
concerning any aspect of the past, present or future relationships arising out
of or connected with the Loan Documents. The parties hereto do not waive any
applicable Federal or state substantive law (including the protections afforded
to banks under 12 U.S.C. Section 91 or any similar applicable state law) except
as provided herein. A judgment upon the award may be entered in any court having
jurisdiction.

Any arbitration proceeding will (A) be governed by the Federal Arbitration Act
(Title 9 of the United States Code), notwithstanding any conflicting choice of
law provision in any of the Loan Documents between the parties, (B) be conducted
by the American Arbitration Association (the “AAA”), or such other administrator
as the parties shall mutually agree upon, in accordance with the commercial
dispute resolution procedures of the AAA, unless the claim or counterclaim is at
least $1,000,000 exclusive of claimed interest, arbitration fees and costs, in
which case the arbitration shall be conducted in accordance with the AAA’s
optional procedures for large, complex commercial disputes (the commercial
dispute resolution procedures or the optional procedures for large, complex
commercial disputes to be referred to, as applicable, as the “Arbitration
Rules”) and (C) proceed in a location in Charlotte, North Carolina selected by
the AAA. The expedited procedures set forth in Rule 51, et seq. of the
Arbitration Rules shall be applicable to claims of less than $1,000,000. All
applicable statutes of limitations shall apply to any Dispute. If there is any
inconsistency between the terms hereof and the Arbitration Rules, the terms and
procedures set forth herein shall control. Any party who fails or refuses to
submit to arbitration following a demand by any other party shall bear all costs
and expenses incurred by such other party in compelling arbitration of any
dispute. Notwithstanding anything in the foregoing to the contrary, any
arbitration proceeding demanded hereunder shall begin within ninety (90) days
after such demand thereof and shall be concluded within one hundred twenty (120)
days after such demand. These time limitations may not be extended unless a
party hereto shows cause for extension and then such extension shall not exceed
a total of sixty (60) days.
Any arbitration proceeding in which the amount in controversy is $5,000,000 or
less will be decided by a single arbitrator selected according to the
Arbitration Rules, and who shall not render an award of greater than $5,000,000.
Any dispute in which the amount in controversy exceeds $5,000,000 shall be
decided by majority vote of a panel of three arbitrators; provided that all
three arbitrators must actively participate in all hearings and deliberations.
The arbitrator will be a neutral attorney licensed in the jurisdiction of the





--------------------------------------------------------------------------------





Lowe's Companies, Inc.
January 3, 2020
Page 18


state where the hearing will be conducted or a neutral retired judge of the
jurisdiction, state or federal, of the state where the hearing will be
conducted, in either case with a minimum of ten years’ experience in the
substantive law applicable to the subject matter of the dispute to be
arbitrated. In any arbitration proceeding, the arbitrator will decide (by
documents only or with a hearing at the arbitrator’s discretion) any pre hearing
motions that are similar to motions to dismiss for failure to state a claim or
motions for summary adjudication. The arbitrator shall resolve all disputes in
accordance with the substantive law of the State of North Carolina and may grant
any remedy or relief that a court of such state could order or grant within the
scope hereof and such ancillary relief as is necessary to make effective any
award. The arbitrator shall also have the power to award recovery of all costs
and fees, to impose sanctions and to take such other action as the arbitrator
deems necessary to the same extent a judge could pursuant to the Federal Rules
of Civil Procedure or other applicable law.
Notwithstanding the preceding binding arbitration provisions, the parties hereto
and the other Loan Documents preserve, without diminution, certain remedies that
such Persons may employ or exercise freely, either alone, in conjunction with or
during a Dispute. Each such Person shall have and hereby reserves the right to
proceed in any court of proper jurisdiction or by self-help to exercise or
prosecute the following remedies, as applicable: (A) all rights to foreclose
against any real or personal property or other security by exercising a power of
sale granted in the Loan Documents or under applicable law or by judicial
foreclosure and sale, including a proceeding to confirm the sale, (B) all rights
of self-help including peaceful occupation of property and collection of rents,
set off, and peaceful possession of property, (C) obtaining provisional or
ancillary remedies including injunctive relief, sequestration, garnishment,
attachment, appointment of receiver and in filing an involuntary bankruptcy
proceeding, and (D) when applicable, a judgment by confession of judgment.
Preservation of these remedies does not limit the power of an arbitrator to
grant similar remedies that may be requested by a party in a Dispute.
(p)
The Lender hereby notifies the Borrower that pursuant to the requirements of the
USA Patriot Act (Title III of Pub. L. 107-56 (signed into law October 26, 2001))
(the “Act”), the Lender is required to obtain, verify and record information
that identifies the Borrower, which information includes the name and address of
the Borrower and other information that will allow the Lender to identify the
Borrower in accordance with the Act. The Borrower shall, promptly following a
request by the Lender, provide all documentation and other information that the
Lender requests in order to comply with its ongoing obligations under applicable
“know your customer” and anti-money laundering rules and regulations, including
the Act.

(q)
The words “execute,” “execution,” “signed,” “signature,” and words of like
import in or related to any document to be signed in connection with this
Agreement and the transactions contemplated hereby (including without limitation
amendments or other modifications, notices of borrowing, waivers and consents)
shall be deemed to include electronic signatures, the electronic matching of
assignment terms and contract formations on electronic platforms approved by the
Lender, or the keeping of records in electronic form, each of which shall be of
the same legal effect, validity or enforceability as a manually executed
signature or the use of a paper-based recordkeeping system, as the case may be,
to the extent and as provided for in any applicable law, including the Federal
Electronic Signatures in Global and National Commerce Act, the New York State
Electronic Signatures and Records Act, or any other similar state laws based on
the






--------------------------------------------------------------------------------





Lowe's Companies, Inc.
January 3, 2020
Page 19




Uniform Electronic Transactions Act; provided that notwithstanding anything
contained herein to the contrary the Lender is under no obligation to agree to
accept electronic signatures in any form or in any format unless expressly
agreed to by the Lender pursuant to procedures approved by it; and provided,
further, without limiting the foregoing, upon the request of any party, any
electronic signature shall be promptly followed by such manually executed
counterpart.
(r)
If an Event of Default shall have occurred and be continuing, the Lender and
each of its affiliates is hereby authorized at any time and from time to time,
to the fullest extent permitted by applicable law, to set off and apply any and
all deposits (general or special, time or demand, provisional or final, in
whatever currency) at any time held and other obligations (in whatever currency)
at any time owing by the Lender or any such affiliate to or for the credit or
the account of the Borrower against any and all of the obligations of the
Borrower now or hereafter existing under this Agreement or any other Loan
Document to the Lender, irrespective of whether or not the Lender or such
affiliate shall have made any demand under this Agreement or any other Loan
Document and although such obligations of the Borrower may be contingent or
unmatured or are owed to a branch or office or affiliate of the Lender different
from the branch or office or affiliate holding such deposit or obligated on such
indebtedness. The rights of the Lender and its affiliates under this paragraph
are in addition to other rights and remedies (including other rights of setoff)
that the Lender or its affiliates may have. The Lender agrees to notify the
Borrower promptly after any such setoff and application, provided that the
failure to give such notice shall not affect the validity of such setoff and
application.

(s)
Notwithstanding anything to the contrary contained in any Loan Document, the
interest paid or agreed to be paid under the Loan Documents shall not exceed the
maximum rate of non-usurious interest permitted by applicable law (the “Maximum
Rate”). If the Lender shall receive interest in an amount that exceeds the
Maximum Rate, the excess interest shall be applied to the principal of the Term
Loan or, if it exceeds such unpaid principal, refunded to the Borrower. In
determining whether the interest contracted for, charged, or received by the
Lender exceeds the Maximum Rate, such Person may, to the extent permitted by
applicable law, (a) characterize any payment that is not principal as an
expense, fee, or premium rather than interest, (b) exclude voluntary prepayments
and the effects thereof, and (c) amortize, prorate, allocate, and spread in
equal or unequal parts the total amount of interest throughout the contemplated
term of the obligations hereunder.

(t)
No failure by any Lender to exercise, and no delay by the Lender in exercising,
any right, remedy, power or privilege hereunder shall operate as a waiver
thereof; nor shall any single or partial exercise of any right, remedy, power or
privilege hereunder preclude any other or further exercise thereof or the
exercise of any other right, remedy, power or privilege. The rights, remedies,
powers and privileges herein provided are cumulative and not exclusive of any
rights, remedies, powers and privileges provided by law.

(u)
Unless otherwise defined herein or the context otherwise dictates, terms defined
in the Incorporated Agreement are, subject to the terms hereof, used herein with
their defined meanings therein.

[Signatures Appear on the Following Page]





--------------------------------------------------------------------------------







Please indicate your acceptance of the Term Loan on the foregoing terms and
conditions by returning an executed copy of this Agreement to the undersigned
not later than January 3, 2020
 
WELLS FARGO BANK, NATIONAL ASSOCIATION
 
 
 
 
 
By: /s/ Carl Hinrichs
 
Name: Carl Hinrichs
 
Title: Director















































































WELLS FARGO LETTER LOAN AGREEMENT
LOWE'S COMPANIES, INC.





--------------------------------------------------------------------------------









Accepted and Agreed to as of the date first written above:




LOWE'S COMPANIES, INC.
 
 
By: /s/ David M. Denton
Name: David M. Denton
Title: Executive Vice President, Chief Financial Officer & Treasurer

















































































WELLS FARGO LETTER LOAN AGREEMENT
LOWE'S COMPANIES, INC.





--------------------------------------------------------------------------------





EXHIBIT A


DEFINITIONS
Additional Incorporated Agreement Covenant:
A covenant or agreement that is added to Articles VI (Affirmative Covenants) or
VII (Negative Covenants) of the Incorporated Agreement or any other provision
thereof or any other Loan Document after the date hereof, as such covenant or
agreement is in effect on the date so added, without giving effect to any
subsequent amendment or other modification thereof.
Additional Incorporated Agreement Event of Default:
An “Event of Default” (as defined in the Incorporated Agreement) that is added
to Article VIII of the Incorporated Agreement or any other provision thereof or
any other Loan Document after the date hereof, as such “Event of Default” is in
effect on the date so added, without giving effect to any subsequent amendment
or other modification thereof.
Agreement:
This letter agreement, as amended, restated, extended, supplemented or otherwise
modified in writing from time to time.
Applicable Rate:
The following percentages per annum, (a) for Eurodollar Rate Loans, 0.625% and
(b) for Base Rate Loans, 0.00%.
Availability Period:
The period from the Closing Date to the Delayed Draw Termination Date;
provided that the Availability Period shall automatically terminate upon earlier
to occur of the funding of the entire principal amount of the Term Loan
Commitments and the funding of the third Advance.
Base Rate:
For any day, a fluctuating rate per annum equal to the highest of (a) the
Federal Funds Rate plus 1/2 of 1%, (b) the rate of interest in effect for such
day as publicly announced from time to time by the Lender as its “prime rate,”
(c) the Eurodollar Rate plus 1.00% and (d) 0.625%. The “prime rate” is a rate
set by the Lender based upon various factors including the Lender’s costs and
desired return, general economic conditions and other factors, and is used as a
reference point for pricing some loans, which may be priced at, above, or below
such announced rate. Any change in such prime rate announced by the Lender shall
take effect at the opening of business on the day specified in the public
announcement of such change.
Base Rate Loan:
Any portion of the Term Loan bearing interest based on the Base Rate.
Breakage Costs:
Any loss, cost or expense (including any loss of anticipated profits and any
loss or expense arising from the liquidation or reemployment of funds obtained
by it to maintain the applicable Eurodollar Rate Loan or from fees payable to
terminate the deposits from which such funds were obtained) incurred by the
Lender as a result of (i) any continuation, conversion, payment or prepayment of
any Eurodollar Rate Loan on a day other than the last day of the Interest Period
therefor (whether voluntary, mandatory, automatic, by reason of acceleration, or
otherwise); or (ii) any failure by the Borrower (for a reason other than the
failure of the Lender to make the Term Loan (or any Advance thereunder) when all
conditions to making such Term Loan (or Advance thereunder) have been met by the
Borrower in accordance with the terms hereof) to prepay, borrow, continue or
convert any Eurodollar Rate Loan on a date or in the amount notified by the
Borrower. The certificate of the Lender as to its costs of funds, losses and
expenses incurred shall be conclusive absent manifest error. For purposes of
calculating amounts payable by the Borrower to the Lenders under this paragraph
the Lender shall be deemed to have funded each Eurodollar Rate Loan made by it
at the Eurodollar Rate for such Eurodollar Rate Loan by a matching deposit or
other borrowing in the London interbank eurodollar market for a comparable
amount and for a comparable period, whether or not such Eurodollar Rate Loan was
in fact so funded and the Borrower shall also pay any customary administrative
fees charged by the Lender in connection with the foregoing.

- 1 -





--------------------------------------------------------------------------------









Business Day:
Any day other than a Saturday, Sunday, or other day on which commercial banks
are authorized to close under the laws of, or are in fact closed in, the State
of New York or the state where the Lender’s lending office is located and, if
such day relates to any Eurodollar Rate Loan, means any such day on which
dealings in Dollar deposits are conducted by and between banks in the London
interbank eurodollar market.
Change in Law:
The occurrence, after the date of this Agreement, of any of the following: (a)
the adoption or taking effect of any law, rule, regulation or treaty, (b) any
change in any law, rule, regulation or treaty or in the administration,
interpretation, implementation or application thereof by any Governmental
Authority or (c) the making or issuance of any request, rule, guideline or
directive (whether or not having the force of law) by any Governmental
Authority; provided that notwithstanding anything herein to the contrary, (x)
the Dodd-Frank Wall Street Reform and Consumer Protection Act and all requests,
rules, guidelines or directives thereunder or issued in connection therewith and
(y) all requests, rules, guidelines or directives promulgated by the Bank for
International Settlements, the Basel Committee on Banking Supervision (or any
successor or similar authority) or the United States or foreign regulatory
authorities, in each case pursuant to Basel III, shall in each case be deemed to
be a “Change in Law”, regardless of the date enacted, adopted or issued.
Closing Date:
The first date all the conditions precedent in the section of this Agreement
entitled “Conditions Precedent to Closing” are satisfied or waived by the
Lender.
Default:
Any event or condition that constitutes an Event of Default or that, with the
giving of any notice, the passage of time, or both, would be an Event of
Default.





 










































- 2 -





--------------------------------------------------------------------------------





Delayed Draw Funding Date:
As to each Advance occurring after the Closing Date, the funding date of such
Advance.
Delayed Draw Termination Date:
The earliest of (a) February 17, 2020, (b) the termination of the Incorporated
Agreement and (c) the occurrence of an Event of Default.
Dollar or $:
The lawful currency of the United States of America.
Environmental Laws:
Any and all Federal, state, local, and foreign statutes, laws, regulations,
ordinances, rules, judgments, orders, decrees, permits, concessions, grants,
franchises, licenses, agreements or governmental restrictions relating to
pollution and the protection of the environment or the release of any materials
into the environment, including those related to hazardous substances or wastes,
air emissions and discharges to waste or public systems.
Environmental Liability:
Any liability, contingent or otherwise (including any liability for damages,
costs of environmental remediation, fines, penalties or indemnities), of the
Borrower or any Subsidiary directly or indirectly resulting from or based upon
(a) violation of any Environmental Law, (b) the generation, use, handling,
transportation, storage, treatment or disposal of any Hazardous Materials, (c)
exposure to any Hazardous Materials, (d) the release or threatened release of
any Hazardous Materials into the environment or (e) any contract, agreement or
other consensual arrangement pursuant to which liability is assumed or imposed
with respect to any of the foregoing.
Eurodollar Rate:
(a) For any Interest Period with respect to any Eurodollar Rate Loan, the rate
per annum equal to the London Interbank Offered Rate or a comparable or
successor rate, which rate is approved by the Lender (“LIBOR”), as published by
the ICE Benchmark Administration Limited, a United Kingdom company (or such
other commercially available source providing quotations as may be designated by
the Lender from time to time) at approximately 11:00 a.m., London time, two
Business Days prior to the commencement of such Interest Period, for Dollar
deposits (for delivery on the first day of such Interest Period) with a term
equivalent to such Interest Period; and
(b) For any interest rate calculation with respect to a Base Rate Loan on any
date, the rate per annum equal to LIBOR, at or about 11:00 a.m. London time on
such date of determination (or if such date is not a Business Day, then the
immediately preceding Business Day) for Dollar deposits with a term of one month
commencing that day;
provided that to the extent a comparable or successor rate is approved by the
Lender in connection herewith, the approved rate shall be applied in a manner
consistent with market practice; provided, further that to the extent such
market practice is not administratively feasible for the Lender, such approved
rate shall be applied in a manner as otherwise reasonably determined by the
Lender; provided, further that if the Eurodollar Rate shall be less than zero,
such rate shall be deemed zero for purposes of this Agreement.

























- 3 -





--------------------------------------------------------------------------------





Eurodollar Rate Loan:
Any portion of the Term Loan bearing interest based on the Eurodollar Rate.
Event of Default:
Has the meaning set forth in Paragraph 5.
Federal Funds Rate:
For any day, the rate per annum equal to the weighted average of the rates on
overnight Federal funds transactions with members of the Federal Reserve System,
as published by the Federal Reserve Bank of New York on the Business Day next
succeeding such day; provided that (a) if such day is not a Business Day, the
Federal Funds Rate for such day shall be such rate on such transactions on the
next preceding Business Day as so published on the next succeeding Business Day,
and (b) if no such rate is so published on such next succeeding Business Day,
the Federal Funds Rate for such day shall be the average rate (rounded upward,
if necessary, to a whole multiple of 1/100 of 1%) charged to the Lender on such
day on such transactions as determined by the Lender; provided that if the
Federal Funds Rate shall be less than zero, such rate shall be deemed zero for
purposes of this Agreement.
Fee Letter:
That certain fee letter dated as of the Closing Date by and between the Borrower
and the Lender.
Governmental Authority:
The government of the United States of America or any other nation, or of any
political subdivision thereof, whether state or local, and any agency,
authority, instrumentality, regulatory body, court, central bank or other entity
exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).
Hazardous Materials:
All explosive or radioactive substances or wastes and all hazardous or toxic
substances, wastes or other pollutants, including petroleum or petroleum
distillates, asbestos or asbestos-containing materials, polychlorinated
biphenyls, radon gas, infectious or medical wastes and all other substances or
wastes of any nature regulated pursuant to any Environmental Law.
Incorporated Agreement:
The 364-Day Credit Agreement, dated as of September 9, 2019, among the Borrower,
each lender from time to time party thereto and Bank of America, N.A., as
administrative agent. Unless otherwise specified herein, all references to the
Incorporated Agreement shall mean the Incorporated Agreement as in effect on the
date hereof, without giving effect to any amendment, supplement or other
modification thereto or thereof after the date hereof.
Indemnitee:
Has the meaning set forth in Paragraph 6(f).



































- 4 -





--------------------------------------------------------------------------------





Interest Period:
For each Eurodollar Rate Loan, the period commencing on the date such Eurodollar
Rate Loan is disbursed or converted to or continued as a Eurodollar Rate Loan
and ending on the date one or three months thereafter (in each case, subject to
availability), as selected by the Borrower in its notice to the Lender;
provided that:
(a) any Interest Period that would otherwise end on a day that is not a Business
Day shall be extended to the next succeeding Business Day unless, in the case of
a Eurodollar Rate Loan, such Business Day falls in another calendar month, in
which case such Interest Period shall end on the next preceding Business Day;
(b) any Interest Period pertaining to a Eurodollar Rate Loan that begins on the
last Business Day of a calendar month (or on a day for which there is no
numerically corresponding day in the calendar month at the end of such Interest
Period) shall end on the last Business Day of the calendar month at the end of
such Interest Period; and
(c) no Interest Period shall extend beyond the Maturity Date.
Laws:
Collectively, all international, foreign, Federal, state and local statutes,
treaties, rules, guidelines, regulations, ordinances, codes and administrative
or judicial precedents or authorities, including the interpretation or
administration thereof by any Governmental Authority charged with the
enforcement, interpretation or administration thereof, and all applicable
administrative orders, directed duties, requests, licenses, authorizations and
permits of, and agreements with, any Governmental Authority, in each case
whether or not having the force of law.
Lending Office:
The office or offices of the Lender set forth on the signature pages hereto, or
such other office or offices as the Lender may from time to time notify the
Borrower, which office may include any affiliate of the Lender or any domestic
or foreign branch of the Lender or such affiliate. Unless the context otherwise
requires, each reference to the Lender shall include its applicable Lending
Office.
Loan Documents:
This Agreement, the Fee Letter, the promissory note, if any, delivered in
connection with this Agreement and any other agreement, instrument or document
designated by its terms as a “Loan Document”.
Material Adverse Effect:
With respect to any event, act, condition or occurrence of whatever nature
(including any adverse determination in any litigation, arbitration or
governmental investigation or proceeding), whether singly or in conjunction with
any other event or events, act or acts, condition or conditions, occurrence or
occurrences, whether or not related, a material adverse change in, or a material
adverse effect upon any of (a) the financial condition, operations, business or
properties of the Borrower and its Subsidiaries taken as a whole; (b) the rights
and remedies of the Lender under the Loan Documents or the ability of the
Borrower to perform its obligations under any Loan Document; or (c) the
legality, validity, or enforceability of any Loan Document.























- 5 -





--------------------------------------------------------------------------------





Maturity Date:
December 31, 2020; provided, however, that if such date is not a Business Day,
the Maturity Date shall be the next preceding Business Day.
Obligations:
All advances to, and debts, liabilities, obligations, covenants and duties of,
the Borrower arising under any Loan Document, whether direct or indirect
(including those acquired by assumption), absolute or contingent, due or to
become due, now existing or hereafter arising and including interest and fees
(including attorneys’ fees and charges) that accrue after the commencement by or
against the Borrower or any Affiliate thereof of any proceeding under any Debtor
Relief Laws naming such Person as the debtor in such proceeding, regardless of
whether such interest and fees are allowed claims in such proceeding.
Person:
Any natural person, corporation, limited liability company, trust, joint
venture, association, company, partnership, governmental authority or other
entity.
Related Parties:
With respect to any Person, such Person’s affiliates and the partners,
directors, officers, employees, agents, trustees, administrators, managers,
advisors and representatives of such Person and of such Person’s affiliates.
Responsible Officer:
The chief executive officer, president, chief operating officer, chief financial
officer, executive vice president, senior vice president, vice president
(including, without limitation, vice president tax), general counsel, secretary,
chief compliance officer, chief accounting officer, treasurer or assistant
treasurer of the Borrower and, solely for purposes of notices given pursuant to
Paragraph 1, any other officer of employee of the Borrower so designated by any
of the foregoing officers in a notice to the Lender or any other officer or
employee of the Borrower designated in or pursuant to an agreement between the
Borrower and the Lender. Any document delivered hereunder that is signed by a
Responsible Officer of the Borrower shall be conclusively presumed to have been
authorized by all necessary corporate, partnership and/or other action on the
part of the Borrower and such Responsible Officer shall be conclusively presumed
to have acted on behalf of the Borrower.
Subsidiary:
With respect to any Person, a corporation, partnership, joint venture, limited
liability company or other business entity of which a majority of the shares of
securities or other interests having ordinary voting power for the election of
directors or other governing body (other than securities or interests having
such power only by reason of the happening of a contingency) are at the time
beneficially owned, or the management of which is otherwise controlled,
directly, or indirectly through one or more intermediaries, or both, by such
Person. Unless otherwise specified, all references herein to a “Subsidiary” or
to “Subsidiaries” refer to a Subsidiary or Subsidiaries of the Borrower.

















- 6 -





--------------------------------------------------------------------------------





Synthetic Lease Obligation:
The monetary obligation of a Person under (a) a so-called synthetic, off-balance
sheet or tax retention lease, or (b) an agreement for the use or possession of
property creating obligations that do not appear on the balance sheet of such
Person but which, upon the insolvency or bankruptcy of such Person, would be
characterized as the indebtedness of such Person (without regard to accounting
treatment).































































































- 7 -





--------------------------------------------------------------------------------





EXHIBIT B


FORM OF PROMISSORY NOTE
$1,000,000,000
January 3, 2020

FOR VALUE RECEIVED, the undersigned, LOWE’S COMPANIES, INC., a North Carolina
corporation (the “Borrower”), hereby promises to pay to the order of WELLS FARGO
BANK, NATIONAL ASSOCIATION (the “Lender”) the principal sum of ONE BILLION
DOLLARS ($1,000,000,000) or, if less, the aggregate unpaid principal amount of
all Term Loans (or Advances thereunder) made by the Lender to the Borrower
pursuant to the letter agreement, dated as of even date herewith (such letter
agreement, as it may be amended, restated, extended, supplemented or otherwise
modified from time to time, being hereinafter called the “Agreement”), between
the Borrower and the Lender, on the Maturity Date. The Borrower further promises
to pay interest on the unpaid principal amount of the Term Loans evidenced
hereby from time to time at the rates, on the dates, and otherwise as provided
in the Agreement.
The loan account records maintained by the Lender shall at all times be
conclusive evidence, absent manifest error, as to the amount of the Term Loans
and payments thereon; provided, however, that any failure to record any Term
Loan or payment thereon or any error in doing so shall not limit or otherwise
affect the obligation of the Borrower to pay any amount owing with respect to
the Term Loans.
This promissory note is the promissory note referred to in, and is entitled to
the benefits of, the Agreement, which Agreement, among other things, contains
provisions for acceleration of the maturity of the Term Loans evidenced hereby
upon the happening of certain stated events and also for prepayments on account
of principal of the Term Loans prior to the maturity thereof upon the terms and
conditions therein specified.
Unless otherwise defined herein, terms defined in the Agreement are used herein
with their defined meanings therein. This promissory note shall be governed by,
and construed in accordance with, the laws of the State of North Carolina.
[Signature Page Follows]





--------------------------------------------------------------------------------









 
LOWE'S COMPANIES, INC.
 
 
 
 
 
By: /s/ Akinjide O. Falaki
 
Name: Akinjide O. Falaki
 
Title: Assistant Treasurer



    
















































































Lowe’s Companies, Inc.
Note
Signature Page



